974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnathan Lee X, Plaintiff-Appellant,v.George M. HAMPTON, SR.;  Morris L. Ridley;  Clarence L.Jackson, Jr.;  Frank E. Saunders;  Leonard S. Randolph;Lewis W. Hurst; Moses Lewis;  Edward Murray;  Larry Platt;David A. Williams; Randall Kahelski;  Layton Lester;  GeraldBaliles;  Hugh Cassada, Defendants-Appellees.Johnathan Lee X, Plaintiff-Appellant,v.George M. HAMPTON, SR.;  Morris L. Ridley;  Clarence L.Jackson, Jr.;  Frank E. Saunders;  Leonard S. Randolph;Lewis W. Hurst; Moses Lewis;  Edward Murray;  Larry Platt;David A. Williams; Randall Kahelski;  Layton Lester;  GeraldBaliles;  Hugh Cassada, Defendants-Appellees.
Nos. 91-7596, 92-6615.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 15, 1992Decided:  September 4, 1992

Johnathan Lee X, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Johnathan Lee X appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  His first notice of appeal, which gave rise to the appeal in 91-7596, was filed prior to the district court's final order.  Further, the order X appealed was not an appealable non-final order, 28 U.S.C. § 1292, nor was it an appealable collateral order,  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Therefore, this Court does not have jurisdiction over the appeal.  28 U.S.C. § 1291 (1988).  We dismiss that appeal as interlocutory.


2
Our review of the record and the district court's opinion in 926615, which was filed after the district court entered the final order in the action, discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  X v. Hampton, No. CA-89-432-N (E.D. Va.  July 11, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

91-7596, DISMISSED 92-6615, AFFIRMED